HOPKIXSON. District Judge.
The information in this case charges that the articles above mentioned, on the 29th November. 1831, were found on board the ship Eliza, whereof William Haven, Jr., was master, as sea stores, which had not been and were not included in the report and manifest delivered on oath to the collector of the port of Philadelphia by William Haven, Jr., the master, on the 7th November. 1831. The twenty-third section of the act of March 2, 1799. directs that no goods shall be brought into the United States, from any foreign port, in any ship or vessel belonging to a citizen or inhabitant of the United States, unless the master shall have on board a manifest in writing, signed by him. The act goes on to prescribe with great particularity what the manifest must contain, concluding the enumeration with the words, “together with an account of the remaining sea stores, if any.” By the twenty-fourth section of the same act, goods not included in the manifest are declared to be forfeited; but this section has no bearing on the case before the court, as the articles now in question are not informed against as goods not included in the manifest, but as sea stores not reported. This prosecution is founded on the forty-fifth section of the law, which enacts, “that in order to ascertain what articles ought to be exempt from duty, as the sea stores of a ship or vessel, the master shall particularly specify the said articles, in the report or manifest to be by him made, designating them as the sea stores of such ship or vessel;” and he is to declare on oath that they are “truly such and are not intended by way of merchandise or for sale.” If the quantities are excessive, the collector is to estimate the amount of the duty on the excess, which shall be forthwith paid by the master. The act then proceeds, “and if any other or greater quantity of articles are found on board such ship or vessel, as sea stores, than are specified in such entry, or if any of the said articles shall be landed without a permit, all such articles as are not included, as aforesaid, in the report or manifest, shall be forfeited, and may be seized.” It- is under the enactments of this section that the present prosecution has been instituted. It relates to the sea stores of the ship, and provides for two cases: (1) When the stores are duly reported in the manifest, but it shall appear that the quantities are excessive; and in that ease the duties are to be estimated on the excess, and paid by the master. (2) When articles are found on board the vessel, as sea stores, which are not included in the manifest, all such articles are forfeited; and it is on this ground that the United States elaim the forfeiture of the articles in question. They were certainly found on board of the ship, after the report *292and manifest were made to the custom house, and they are not included in that report. If, then, they are sea stores within the meaning and intention of the act of congress, the law has been violated and the articles are forfeited.
[On an appeal to the circuit court, the decree of this court was affirmed. Case Ño. 16,566.]
The same question arose in the case of an information against a cable, tried and decided a short time since, in this court. That trial was by a jury, the seizure having been made on land; this is by the court, the seizure having been made on board of the vessel. It was my opinion in the former case, and the verdict was in conformity with it, that articles purchased for the ship, to be used as part of her tackle and apparel, as part of her equipment, for her navigation, cannot be considered as her sea stores, sometimes designated as the “vessel and cabin stores;” but that these stores mean the provisions taken on board for the use of the passengers and crew, and not such articles as the anchors, cables, spars and cordage of the ship. I will not now repeat the reasons given for this opinion in the charge to the jury; I have carefully reviewed it, and find no cause to change it. I- therefore think that the articles mentioned in the present information were not a part of the sea stores of the Eliza; that the master was not bound to report them in his manifest as such; and consequently, that the prosecution against them as such cannot be supported.
A question has been agitated in the argument of this case, on which I do not find it necessary to give any opinion; that is. whether a ship of the United States may take on board, at a foreign port, any quantity of articles, such as cordage, for the use of the ship, beyond what she can require for the immediate voyage she is about to proceed on, and may lay in a supply of such articles for as many subsequent voyages as the master or owners may think proper. The quantity cannot change their character, and turn them into sea stores; if unauthor-ised, they ought to be proceeded against as cargo or merchandise; but whether justly or not I do not intimate an opinion. In the present case I have no doubt that the articles in question were truly purchased for the use of the ship; the objection is to the quantity. As to the ravensduck and the sail cloth, the evidence is satisfactory, I believe uncontradicted, that the quantities were not more than such a vessel, by ordinary usage, would take for her voyage home. As to the twenty-three coils of cordage, there is more doubt about the necessary quantity in relation to that voyage; but they were truly intended for the ship when purchased, and actually used on board of her. part in coming home, and the rest in fitting her out for her next voyage, or during that voyage. I mention these' things to remove any impression of a fraudulent or illegal design on the part of the master of this ship, in omitting to report these articles in his manifest; and not because they are of any importance to the principle on which the case is decided.
Decree. That the information be dismissed and the goods restored to the claimants.